Citation Nr: 1018985	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a psychiatric 
disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to August 
1985, from March 1989 to August 1989, from August 1992 to 
November 1992 and from December 2003 to November 2004, with 
additional inactive duty service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran was scheduled for a Board hearing at the RO on 
May 14, 2009.  The record indicates that the Veteran did not 
appear for that hearing.  No explanation has been received 
for the Veteran's absence and thus his hearing request is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2009).

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for 
benefits based on PTSD encompasses benefits based on another 
acquired psychiatric disorder because the evidence developed 
during the processing of the claim indicated that the 
symptoms for which the claimant was seeking VA benefits may 
have been caused by another acquired psychiatric disorder.  

In this case, the Veteran's claim was expanded to include a 
claim for PTSD upon receipt of his July 2006 notice of 
disagreement.  In September 2008, the Veteran was sent a 
letter requesting additional information regarding his PTSD 
claim and provided with a VA Form 21-0781.  The Veteran has 
not responded to this letter and no specific stressor has 
been alleged.  In November 2008, the Veteran was denied 
service connection for PTSD, in part for failure to provide a 
verified stressor.  See 38 C.F.R. § 3.304(f).  Neither the 
Veteran nor his representative has disputed that rating 
decision, so the issue on appeal before the Board does not 
include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran contends that he developed hypertension and a 
psychiatric disorder (claimed as depression and anxiety) 
while on active duty.  As the Veteran was a member of the 
Army National Guard, he has served for several non-
consecutive periods of active duty.  These periods were from 
June 1985 to August 1985, from March 1989 to August 1989, 
from August 1992 to November 1992 and from December 2003 to 
November 2004.

The claims file currently contains VA medical records dated 
from February 2005 to December 2005.  These records show 
ongoing treatment at the Memphis VAMC, but no additional VA 
treatment records have been added to the file since December 
2005.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically of file.  See Dunn v. West, 11 Vet. 
App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Therefore, all VA treatment records created 
after December 2005 must be obtained and associated with the 
claims file before the Board can issue a final decision on 
either claim.

Hypertension Claim

The medical evidence of record indicates a history of 
elevated blood pressure readings.  The Veteran was given a 
medical examination in August 1988.  At that time, his blood 
pressure was 146/90.  A June 1990 examination found his blood 
pressure to be 140/84.  An examination in August 1992 
recorded his blood pressure as 150/98.  A June 1999 
examination found his blood pressure to be 148/93.  In June 
2004, while on active duty, the Veteran's blood pressure was 
measured three times: 143/88, 151/88, and 142/97.  

In August 2005, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time, 
the VA examiner diagnosed the Veteran with essential 
hypertension.  This examiner did not offer a medical opinion 
on the relevant questions of whether the Veteran's current 
hypertension was incurred in or aggravated by any period of 
active service.  For this reason, the Board finds that 
further examination and a medical opinion regarding whether 
or not a nexus exists between the Veteran's hypertension and 
his active service based on the elevated blood pressure 
readings taken during his inactive service.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Psychiatric Claim

VA treatment records indicate that the Veteran has been 
receiving mental health treatment since January 2005, shortly 
after the conclusion of his last period of active duty.  
Later records include diagnoses of posttraumatic stress 
disorder (PTSD), major depression, depression, and adjustment 
disorder with depressed mood and chronic anxiety.  (As noted 
earlier, PTSD is not construed as being a component of the 
instant appeal.)

In August 2005, the Veteran underwent a VA mental disorders 
examination in conjunction with this claim.  At that time, 
the VA examiner diagnosed the Veteran with and adjustment 
disorder with depressed mood and chronic anxiety.  This 
examiner did not offer a medical opinion on the relevant 
questions of whether the Veteran's current psychiatric 
condition was incurred in or aggravated by any period of 
active duty.

For this reason, the Board finds that further examination and 
a medical opinion regarding whether or not a nexus exists 
between the Veteran's current psychiatric condition and his 
active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request all VA 
treatment records pertaining to the 
Veteran's hypertension and mental 
health from Memphis VAMC not previously 
obtained dated on or after December 
2005.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.	The RO/AMC should schedule the Veteran 
for a VA medical examination by an 
examiner with the appropriate expertise 
to determine the nature and etiology of 
any hypertension found to be present.  
Specifically, the VA examiner should 
address the following questions:

a.	Does the Veteran currently have 
hypertension as defined by the 
criteria delineated in 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 
1 (defining hypertension for VA 
compensation purposes as diastolic 
blood pressure predominantly 90 mm 
or greater and isolated systolic 
hypertension as systolic blood 
pressure predominantly 160 mm or 
greater with diastolic blood 
pressure of less than 90mm)?

b.	If so, does the evidence of record 
indicate that the Veteran's 
hypertension had its onset during, 
or is otherwise causally related 
to a period of active duty service 
(from June 1985 to August 1985, 
from March 1989 to August 1989, 
from August 1992 to November 1992 
and from December 2003 to November 
2004) or within one year thereof?

c.	Alternately, is it at least as 
likely as not that the Veteran's 
hypertension, which may have 
predated some of his periods of 
active duty service, was 
aggravated by a subsequent period 
of active duty service?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the questions posed with use of 
"as likely," "more likely," or "less 
likely" language.

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  The 
rationale should include discussion of 
the service treatment records (showing 
heightened blood pressure readings in 
August 1988, June 1990, June 1999, 
August 1992, and June 2004) and the 
recent VA treatment records.

3.	The RO/AMC should schedule the Veteran 
for a VA mental health examination to 
determine the nature and etiology of 
any currently diagnosed psychiatric 
condition found to be present.  
Specifically, the VA examiner should 
identify all current psychiatric 
diagnoses and state whether it is at 
least as likely as not that any such 
diagnosis is attributable to a period 
of the Veteran's active duty military 
service?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the questions posed with use of 
"as likely," "more likely," or "less 
likely" language.

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  The 
rationale should include discussion of 
the VA treatment records showing mental 
health treatment beginning in January 
2005.

4.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


